Mr. Justice Gabbert
idissenting:
The statute involved provides: “In order to fix the value of property of persons whose estate shall be subject to the payment of said tax, the county judge, on the application of any persons interested in the estate, including the state, or upon its^ own motion, shall appoint some competent person as appraiser as often as, or whenever occasion may require, * *
It then provides that the appraiser so appointed shall appraise the property of the estate at its fair market value, and that from this report, and the data which the appraiser is authorized to collect and submit, and such other facts regarding the estate as the county court may direct to be filed, the county court , shall make an order and fix the cash value of the estate, and *413the tax to which the same is liable. It further provides that “Any person or persons dissatisfied with the appraisement or assessment may appeal therefrom to the district court of the proper county, within sixty days after making or filing of such appraisement or assessment, on giving good and sufficient security to the satisfaction of the county judge to pay all costs, together with whatever tax shall be fixed by the county court.”
It thus appears that the statute provides a special method to determine and fix the amount of the inheritance tax to be assessed against an estate. To this end, a special jurisdiction is conferred upon the county court. It has no general powers or jurisdiction in such proceedings. The only authority it can exercise is to be found in the statute itself, and if it goes beyond the authority thus conferred, it exceeds its jurisdiction.— In re Smith, 40 N. Y. (App. Div.) 480; In re Crerar, 56 N. Y. (App. Div.) 479; Estate of Moneypenny, 181 Pa. St. 309; Belcher’s Estate, 12 Pa. Dist. Rep. 774.
By the statute in question, an appraiser is to be appointed whose duty it is to make a report fixing the value of the property upon which the tax is to be imposed. ' From this report the county court determines the cash value of the estate and fixes the amount of the tax for which it is liable. Interested parties dissatisfied with the appraisement or assessment may appeal therefrom to the district court. In the case at bar the report was filed. It was attacked by a petition upon grounds to the effect that it was incomplete and insufficient, and not in compliance with the law in particulars specified; that the valuations fixed were unreasonably low; that personal property of great value had been omitted, and that it was unintelligible, ambiguous and uncertain. To support this petition, leave was asked to introduce testimony before the appraiser at a time to be fixed for that purpose. The statute does not provide for such procedure. The remedy of *414the petitioner as prescribed by the statute if dissatisfied with the appraisement because of the alleged omissions of property which should have been listed, or the valuations of that returned, was by appeal to the district court. No other remedy is provided, and being a special proceeding, the remedy prescribed was the only one that could be followed. Consequently, it follows, as of course, that the county court was without authority to enter an order which would permit petitioner to investigate alleged under-valuations and omissions in any other manner than the method prescribed by the statute. Belcher’s Estate, supra; Estate of Moneypenny, supra.
For the purposes of this case it may be conceded that for ambiguity and uncertainties, the county court had authority to direct that the report be corrected in these respects, and that by virtue of the statute, the appraiser could have been required to report such facts relating to the estate, not incorporated in his report or otherwise returned, as the county court specifically directed, and had authority to direct; and on failure of the appraiser to comply with such order or orders, the court could remove him. It may also be conceded that for fraud or collusion on the part of the appraiser, the court possessed the inherent authority to remove him; but none of these features or that of .insubordination, were presented, and the court was, therefore, without authority to enter an order removing the appraiser and appointing another, the effect of which was to permit the petitioner by a new appraisement, to attempt to correct alleged errors which could only be investigated , by an appeal to the district court. That was the only remedy which the statute provides under the facts of this case; hence, it appears that the county court acted in excess of its authority, when it removed Judge Hallett and appointed Mr. Chamberlain. This conclusion is fully supported by the cases above cited, *415wherein statutes for all practical purposes the same as ours, were involved.
It is true, the statute provides that the county judge “shall appoint some competent person as appraiser as often as, or whenever- occasion may require;” but this authority cannot be exercised in such manner, and under circumstances, the effect of which is to undertake to correct alleged omissions and under-valuations, which, according to the plain intent of the statute, can only be inquired into and corrected by appeal. The part of the statute last quoted, and upon which the majority opinion appears to be based, was intended to authorize the appointment of a second, or other,' appraiser under circumstances entirely different from those presented here.
The judgment of the district court should be affirmed.